272 F.2d 183
William R. MORSE, Appellant,v.ARTHUR H. RICHLAND COMPANY, Appellee.
No. 7916.
United States Court of Appeals Fourth Circuit.
Argued Nov. 18, 1959.Decided Nov. 23, 1959.

Ralph W. Powers, Hyattsville, Md., for appellant.
Norwood B. Orrick, Baltimore, Md.  (Robert R. Bair, and Venable, Baetjer & Howard, Baltimore, Md., on brief), for appellee.
Before SOBELOFF, Chief Judge, and SOPER and BOREMAN, Circuit Judges.
PER CURIAM.


1
This action was brought in the United States District Court for the District of Maryland by a broker, Arthur H. Richland, to recover commissions from William R. Morse, the defendant, upon the sale of the latter's controlling interest in the Maryland Electronic Manufacturing Corporation.  The case was tried before District Judge Chesnut without a jury.  The defense was that the broker was not the procuring cause of the sale.  Although it was not disputed that the plaintiff first produced the ultimate purchaser, Litton Industries, Inc., the defendant contends that there was a complete break in and abandonment of the negotiations; that the purchaser's interest in the acquisition of the stock was later revived on the initiative of Litton Industries, Inc., independently exercised, after an alleged change in circumstances; and that the plaintiff's activities played no effective role in the consummated sale.


2
The District Judge has fully and adequately reviewed the testimony, resolved such questions of credibility as arose, and concluded that the plaintiff was in fact the procuring cause of the sale and entitled to the claimed commissions.  We agree with this conclusion and adopt the District Judge's opinion.  D.C.Md.1959, 169 F.Supp. 544.


3
Affirmed.